UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7693


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ERNEST LEE ROGERS, JR.,

                      Defendant – Appellant.




Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (7:02-cr-00325-MBS-2; 7:04-cv-00254-MBS)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest Lee Rogers, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest Lee Rogers, Jr., seeks to appeal the district

court’s order denying motions he filed on September 28, 2010, in

his 28 U.S.C.A. § 2255 (West Supp. 2011) proceedings seeking to

dismiss the indictment, or inspect the list of grand juror names

and to dismiss for selective prosecution or, in the alternative,

convene    a     federal     grand         jury     and    disclose     grand     jury

transcripts.        The    order     is     not   appealable     unless   a    circuit

justice    or    judge    issues   a      certificate     of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Rogers has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

                                             2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3